UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1257


JEROME JULIUS BROWN, SR.,

                Plaintiff - Appellant,

          v.

RICHARD D. FAIRBANK, Capital One Bank, CEO,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.      Ivan Darnell Davis,
Magistrate Judge. (1:12-mc-00028-CMH-IDD)


Submitted:   August 9, 2013                 Decided:   August 23, 2013


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerome   Julius   Brown,   Sr.   seeks     to     appeal    the

magistrate judge’s order denying his motion.          The district court

previously dismissed his proposed complaint without prejudice.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).               The

order Brown seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.             Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal

for   lack   of   jurisdiction.    We   dispense   with      oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                    DISMISSED




                                   2